PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/311,614
Filing Date: 16 Nov 2016
Appellant(s): Zhang et al.



__________________
Nicholas T. Peters
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/138322 A1 ('322) in view of US 2,937,412 A (Holingsworth).
(2) Response to Argument
Appellant Remarks: The invention includes a "surprising" discovery that a structural element positioned closer to the tip segment of the card wire as compared to the position of the undercut segment resulted in reducing the metallic card wire's loading risk, and the application has been attested to by the "submitted declaration".
Examiner's response: Appellant appears to allege that the claimed invention is an unexpected result.  However, Appellant must show evidence for the alleged unexpected result.  To establish unexpected results, Appellant should compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness in an affidavit or declaration under 37 CFR 1.132.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). MPEP 716.02(e). The showing of unexpected results must be commensurate in scope with the invention as claimed. See MPEP 716.02(d). The results must be due to the claimed features, and not to unclaimed features. The unexpected property or result must actually be unexpected and of statistic and practical significance. See MPEP 716.02(b).  However, Appellant failed to provide evidence which meets any of the above requirements.  The prosecution record does not show any submitted declaration document as Appellant alleged.  Therefore, Appellant's disclosure and arguments cannot be considered as sufficient evidence for unexpected results and are not sufficient to overcome the obviousness rejection. 
Appellant Remarks: One of ordinary skill would have faced the problem of "overloading", and when faced with that problem would not have added striations to the teeth, which help hold fibers, because this would have been expected to worsen the overloading problem.
Examiner's response: Examiner respectfully disagrees.  First, the original disclosure does not set forth any "overloading" problem, as nowhere in the original specification the word "overloading" can be found.  A "loading" problem as discussed in the original specification should be different from an "overloading" problem at least in some degrees.  Second, as a matter of fact, an "overloading" problem can be caused by different factors, such as characteristics of fiber materials, feeding rate of fiber materials, tooth shape, tooth height, distance (pitch) between adjacent teeth, dimensions and distributions of other structural elements on the teeth, and etc..  For example, short fibers would less likely to cause an overloading problem compared with long fibers; a fiber material with a lower feed rate would less likely to cause an overloading problem as compared with the same fiber material but with a higher feed rate; and a card wire with a large distance (pitch) between adjacent teeth would less likely to have an overloading problem compared with a card wire with a small distance (pitch) when provided with the same teeth height.  Each carding process is associated with its specific situation. Therefore, one of ordinary skill would not have to be faced with the problem of overloading during a normal and/or optimized carding operation.  As a matter of fact, none of the cited prior art in the Office Action mentioned a loading or overloading problem.  As such, the examiner cannot see any reason why one of ordinary skill would not have added striations to the teeth to reduce an overloading problem which very likely does not exist.      
Appellant Remarks: With respect to claim 1, Holingsworth and '322 have different principles of operation, the main functioning part of Holingsworth is a roughened surface close to the tip, the main functioning part of '322 is the undercut, and one of ordinary skill would not be motivated to move the roughened surface of Holingsworth closer to the tip of '322.
Examiner's response: Examiner respectfully disagrees.  
First, both Holingsworth and '322 are drawn to a card wire having card teeth as the functional structure to perform a carding function.  While the undercut may be a functional part in '322, providing a roughened tip segment as another functional part is not precluded if it can facilitate the carding function.  It is noted that Figs. 1-2 of the '322 reference appear to show that the undercut segments 120, 220 are located closer to the tooth tip compared with the tooth bottom; and at least two upper striations 124, 224 are even located above the undercut segments 120, 220 respectively.  In addition, Holingsworth's roughened texture shown in Figs. 5-7 extend from the tip downward at least halfway toward the bottom of the teeth. Therefore, Holingsworth and '322 actually have same principles of operation, i.e., using an upper portion of the teeth as the functional structure to perform a carding function.  
Second, the base reference '322 has defined striations as "tiny parallel grooves/veins" (para. 0028), and one of ordinary skill of the art would recognize that tiny grooves in clusters are similar to a roughened texture.  Further, the secondary reference Holingsworth clearly states "the greater part of the carding action takes place at the tips of teeth", "the generally smooth side surfaces of the teeth are incapable of participating effectively in the carding or opening operation" and "the side surfaces of the teeth below the tips may be made to constitute effective functioning parts of the tooth in the carding operation by roughening the side surfaces" (col. 1, ll. 70-72; col. 2, ll. 1-3).  From Holingsworth's teaching, one of ordinary skill of the art would recognize that forming a roughened texture in a tooth tip segment would enhance the carding efficiency.  Therefore, in an effort of further improving, one of ordinary skill of the art would have gleaned from Holingsworth to add more striations, i.e, forming a roughened texture, in the tooth tip segment of '322.
Appellant Remarks: With respect to claim 1, Hollingsworth discloses use of a roughened surface 12 on or near the tooth's tip (Hollingsworth at FIG. 7), not indentations or grooves; thus, Hollingsworth provides no motivation to move '322's striations toward the tooth's tip.
Examiner's response: Examiner respectfully disagrees.  As addressed above, the base reference '322 has defined striations as "tiny parallel grooves/veins" (para. 0028), and one of ordinary skill of the art would recognize that tiny grooves in clusters are similar to a roughened texture.  Therefore, one of ordinary skill of the art would be motivated by Hollingsworth to add more striations toward the tooth tip thereby increasing the roughened area in the tooth tip segment in order to enhance carding effect.
Appellant Remarks: With respect to claim 1, The Office Action fails to cite support or provide reasoning for modifying '322 with Hollingsworth.
Examiner's response: The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  All benefits of a claimed invention need not be explicitly disclosed in reference to render a claim unpatentable under 35 USC 103.  See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).  Since the claimed subject matter would have been obvious from the references, it is immaterial that the references do not state the problem or advantage ascribed by applicant.  See In re Wiseman, 201 USPQ 658.  As addressed above, '322 discloses an undercut segment and striations on the upper portion of teeth, Holingsworth teaches major carding action takes place at the tips of teeth in a carding machine and a roughing texture a tip segment facilitates carding function; therefore, adding more striations to the tip segment would further improve fiber separation.
Appellant Remarks: With respect to claim 2, Hollingsworth provides no support for the claimed placement of indentations in view of the evidence against placement of indentations close to the tip.
Examiner's response: Examiner respectfully disagrees.  As addressed above, the base reference '322 has defined striations as "tiny parallel grooves/veins" (para. 0028), and one of ordinary skill of the art would recognize that grooves are indentations, and tiny grooves in clusters are similar to a roughened texture.  As also pointed out above, Applicant does not provide sufficient evidence against placement of indentations close to the tooth tip. On the contrary, Hollingsworth does provide strong support for creating indentations, i.e., a roughed texture, close to the tooth tip. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/SUE LAO/
RQAS

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.